C. Allen, J.
The plaintiffs do not contend that the assessment for their machinery and boilers and engines in 1886, and for the same and also for their horses and oxen in 1887, was improper, but they contend merely that they were improperly assessed in 1886 for their stone quarried and dressed, and in 1887 for their stock in trade; and the Superior Court, agreeing with these views, gave judgment for the plaintiffs for the sums paid by them for the latter taxes, the attention of the court not being called, as we were informed at the argument, to the objection now urged by the defendant, that, assuming the facts to be so, the plaintiff’s sole remedy was by an application for an abatement under the Pub. Sts. c. 11, § 69. This objection *239must prevail. The rule of law has been settled for many years, and is not modified by the fact that the plaintiffs were nonresidents of the town, or that the items of personal property were distinguishable from each other. Being properly taxable in each year for certain personal property, they cannot try the question in an action at law whether other personal property was lawfully assessed to them or not. Richardson v. Boston, 148 Mass. 508, 512, 513, and cases cited.

Judgment for the plaintiffs reversed.